Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Office interprets that the pump housing recited in Claim 1 comprising body 21, cover 22 as showed in Fig. 1 and disclosed in Paragraph 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2005/0106053 to Ohnishi et al (Ohnishi).
In Reference to Claim 1
Ohnishi discloses an oil pump, comprising: a pump housing (Fig. 3, 9 and 8)  including a rotor housing space inside; an inner rotor (Fig. 3, 11) and an outer rotor (Fig. 3, 13) being housed in the rotor housing space; a pump room (as showed in Fig. 3) being formed by the inner rotor and the outer rotor in the pump housing; and a shaft (Fig. 3, 5) being inserted through the inner rotor, wherein the pump housing includes jj a suction port (Fig. 3, 15) that supplies oil to the pump room, 2Q a discharge port (Fig. 1, 16) that discharges oil from the pump room, and 3} a seal portion (Fig. 3, annotated by the examiner) that suppresses leakage of oil from the pump room to outside of the pump room, the shaft includes a small diameter portion (Fig. 3, annotated by the examiner) and a large diameter portion (Fig. 3, annotated by the examiner) having different diameters, the small diameter portion is connected to the inner rotor, and the shaft and the inner rotor integrally rotate, and the seal portion is in contact with a side surface of the inner rotor extending in a diameter direction of the shaft, and also extends to a region in the diameter direction on an inner side smaller than the large diameter portion (Fig. 12, annotated by the examiner) in the diameter direction.
In Reference to Claim 2
Ohnishi discloses the shaft is in non-contact with the seal portion (Fig. 3, annotated by the examiner) and, Amendment and Reply Attorney Docket No. 1000409-000747 Application No. 17/104,090 Page 4 in a shaft direction of the shaft, the shaft is supported by a portion (Fig. 3, 76) on one side in the shaft direction with respect to the seal portion and a portion on another side (Fig. 3 as showed) in the shaft direction with respect to the seal portion and the inner rotor.
In Reference to Claims 3 and 4
Ohnishi discloses a surface that connects the small diameter portion and the large diameter portion is inclined (Fig. 3, annotated by the examiner) with respect to the shaft direction of the shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of US Patent Publication 2014/0154120 to Izutsu.
In Reference to Claim 4-8
Ohnishi discloses a rotary pump with the inner rotor and the outer rotor.
Ohnishi does not teach not teach a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core.
Izutsu teaches a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core (Fig. 2A, annotated by the examiner)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Ohnishi to incorporate teachings from Izutsu. Doing so, would result in the distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than the distance from a tooth bottom of the inner rotor to the shaft core. Both inventions of Ohinishi and Izutsu are for oil pumps, Izutsu teaches a design of gear pump has an extremely simple structure and also has high precision as a manufactured product (Paragraph 11).

    PNG
    media_image1.png
    350
    333
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
The amendment to the tilt is accepted.
The claim amendment to claims 5-8 has overcome the USC 112(b) claim rejection.  The USC 112(b) claim rejection has been withdrawn.
Starting on Page 7, the Applicant argues the USC 102 Claim Rejection to Claim 1.  The Argument is true.  However, the argument is based on the amended claim and it is moot in terms of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2013/0022485 to Hunter et al and US Patent 2,408,716 to Witchger.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/12/2022